DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to remarks filed 29 October 2021.
Claims 9-15 are pending have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments filed 29 October 2021 have been fully considered but they are not persuasive.
Applicants’ argue that Foster does not teach or remedy the deficiencies of Twyman; however the Examiner respectfully disagrees.  Here, as an initial note, Applicant is arguing much more narrowly than actually claimed.  Firstly, the “a temporary repository (108b) configured to store a set of pre-determined questionnaires” is not negatively limited to being initial questionnaires created by the employer is, when broadly interpreted as one of ordinary skill in the art at the effective filing date of the invention would do, the equivalent to a repository (database) that stores pre-determined (initial questionnaire), which was previously cited by the Examiner.  Secondly, the claims are not negatively limited to, what appears to be Applicants’ arguments, being automated or without human intervention i.e. manual.  Thirdly, Applicants’ claims do not limit how the questionnaires of Foster are intended to be used such that “Foster discloses only job-related or skill- related questionnaires that are not meant for testing the candidates and judging their skills/performance. Further, Foster allows candidates to be scored by the interviewers or employers, and does not automatically generate scores based on candidates performance in a test;” however the Examiner disagrees and notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior Ex parte Masham, 2 USPQ2d 1647 (1987).  As such the arguments are not persuasive and the rejection not withdrawn.
Applicants next argue that Foster does not teach “a talent pool creation module (110) configured to cooperate with said repository (108) to create an assessment test for said candidate based on said pre- determined questionnaires and values corresponding to said skill tags associated with each of said candidate and transmit said assessment test to said candidate based on said bibliographic tags associated with each of said candidate, said talent pool creation module (110) further configured to receive and assess responses for said created tests to generate a score for each of said candidates, said talent pool creation module (110) configured to filter said candidate based on said generated assessment scores;” however the Examiner respectfully disagrees.  Here, as shown previously, Foster is able to create a second questionnaire, for selected candidates, based upon or in response to the initial questionnaire, which clearly reads upon the aspect of creating the assessment test (for a newly formed talent pool of selected candidates) which is based upon “skill tags” and “bibliographic tags.”  Here, again as noted previously, Applicants’ are arguing much more narrowly than actually claimed.  A “skill tag” can be any aspect associated with a skill, and a “bibliographic tag” can be virtually anything within a user’s profile or resume so therefore providing a second questionnaire that “which asks the selected candidates to provide additional information including, but not limited to, information about previous employers/supervisors as well as the candidate's estimate of how each previous employer/supervisor would rank the candidate's past job performance (Foster ¶9)” and Fig. 23A-23B (as previously noted when the Examiner cited ¶58 of Foster) clearly shows questionnaires which are directly related to a skills assessment for an IT Recruiter position.  The Examiner also notes that Foster also discusses how “The responses to the second questionnaire could be analyzed for variance (e.g., using statistical analysis software) (Foster ¶38)” and “The corresponding values, based on a respondent's responses or an evaluator's analysis of collected questionnaires, notes, audio recordings, video recordings, live interviews (in person or remote), etc., are collected into the RDBMS of the present invention, or in other retrievable format (e.g., XML). Such scoring values (data) can then be used to perform analysis of the respondents (individually and/or as a group), to determine acceptability of some or all of the respondents for further consideration (Foster ¶67)” which clearly reads upon the automated aspects and further consideration 
Applicants lastly argue that “In addition to the above, Foster further fails to teach the pre-offer module which maps the set of desired tag values provided by a recruiter with the tag values of the filtered candidates to generate a set of mapped candidates and further generate pre-offer letters for each of the mapped candidates as disclosed in the independent claim 9 of the present disclosure;” and the Examiner agrees noting that Gu was cited to teach this limitation and Applicants do not adequately traverse the Gu reference.  Therefore, the arguments are not persuasive and the rejection not withdrawn.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claims 15 is objected to because of the following informalities:  Claim 15 does not have status and is therefore non-compliant.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:  (2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is .  Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twyman (US PG Pub. 2010/0125475) further in view of Foster (US PG Pub. 2010/0161503) and Gu et al. (US PG Pub. 2014/0289142).

As per claims 9 and 15, Twyman discloses an integrated pre-assessment recruitment system and method, said system (100) comprising (system, Twyman ¶27; method, ¶32; computer software, ¶12): 
 a memory (102) configured to store a pre-defined resume format, said pre-defined resume format comprising a plurality of bibliographic tags and skill tags (a data entry mechanism in communication with a series of networked processing units; a system of data storage in communication with said data entry mechanism in communication with said series of networked processing units, Twyman Claim 1; database, ¶35 and Fig. 1); 
an input module (104) configured to cooperate with said memory (102) to receive said pre-defined resume format, and further configured to facilitate (data entry mechanism, Twyman Claim 1; user can go to the main service website, ¶12-¶13; see also ¶85): 
at least one candidate to provide values corresponding to said bibliographic tags and said skill tags in said pre-defined resume format, and further configured to generate a resume for said candidate based on said received tag values (create standard format for accurate reliable resume, Twyman ¶16; automatically convert achievement and skill information into numerical format, ¶20; skill tag recognition, ¶93); and 
at least one recruiter to provide at least one set of desired tag values that includes at least one desired bibliographic tag value and at least one desired skill tag value corresponding to a vacant post (Recruiter enters skills/achievement criteria for job vacancy, Twyman ¶81; job vacancies in database, ¶70 and ¶74-¶78),
a talent reader (106) configured to cooperate with said input module (104) to read through each of said generated resumes, and further configured to extract values corresponding to said bibliographic tags and said skill tags associated with resumes of each of said candidate (The application uses an algorithmic data model that enables the objective comparison of skills ;
a repository (108) configured to cooperate with said talent reader (106), said repository (108) comprising (database, ¶35 and Fig. 1; user profiles in the database, Twyman ¶70 and ¶74-¶78):
a candidate repository (108a) configured to store values corresponding to said bibliographic tags and said skill tags associated with each of said candidate (user profiles in the database, Twyman ¶70 and ¶74-¶78); and
wherein said talent reader (106), said talent pool creation module (110) and said pre-offer module (112) are implemented using one or more processor(s) (processing units, Twyman Claim 1).
While Twyman has the ability to have a third party assessment of the job candidates (Twyman ¶14-¶15); Twyman does not expressly disclose a temporary repository (108b) configured to store a set of pre-determined questionnaires, a talent pool creation module (110) configured to cooperate with said repository (108) to create an assessment test for said candidate based on said pre- determined questionnaires and values corresponding to said skill tags associated with each of said candidate and transmit said assessment test to said candidate based on said bibliographic tags associated with each of said candidate, said talent pool creation module (110) further configured to receive and assess responses for said created tests to generate a score for each of said candidates, said talent pool creation module (110) configured to filter said candidate based on said generated assessment scores.
However, Foster teaches a temporary repository (108b) configured to store a set of pre-determined questionnaires, a talent pool creation module (110) configured to cooperate with said repository (108) to create an assessment test for said candidate based on said pre- determined questionnaires and values corresponding to said skill tags associated with each of said candidate and transmit said assessment test to said candidate based on said bibliographic tags associated with each of said candidate, said talent pool creation module (110) further configured to receive and assess responses for said created tests to generate a score for each of said candidates, said talent pool creation module (110) configured to filter said candidate based on said generated assessment scores (initial questionnaire 
Both the Twyman and Foster references are analogous in that both are directed towards/concerned with human resources/recruiting/hiring.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Foster’s method of providing questionnaires in Twyman’s system to improve the system and method with reasonable expectation that this would result in a recruitment management system that is able to assess candidates or potential employees.  
The motivation being that a particular drawback of existing job posting websites is that they do not adequately screen candidates prior to submitting credentials of the candidates to the posting companies. As a result, less-than-desirable candidates may be able to respond to job postings, which results in a waste of the posting company's time and resources. Additionally, existing posting websites do not adequately facilitate investigation of the candidate's previous employment history, prior to submitting the candidate's credentials to a posting company for review. The prospect of investigating (i.e., interviewing) a candidate's previous employers/supervisors provides a powerful screening tool, in that individuals with poor employment histories are less likely to respond to a job posting if they are faced with the prospect that previous employers/supervisors will be investigated as a result of a job hiring process. Thus, the failure of existing job posting websites to take advantage of such background investigations can result in individuals who have poor employment histories being able to submit their credentials to posting companies. Again, this results in a waste of the posting company's time and resources (Foster ¶5). 
The combination of Twyman and Foster do not expressly disclose a pre-offer module (112) configured to cooperate with said talent pool creation module (110) and said repository (108) to map said set of desired tag values provided by said recruiter with said tag values of said filtered candidates stored in said candidate repository (108a) to generate a set of mapped candidates, said pre-offer module (112) further configured to generate pre-offer letters for each of said mapped candidates.
However Gu teaches a pre-offer module (112) configured to cooperate with said talent pool creation module (110) and said repository (108) to map said set of desired tag values provided by said recruiter with said tag values of said filtered candidates stored in said candidate repository (108a) to generate a set of mapped candidates, said pre-offer module (112) further configured to generate pre-offer letters for each of said mapped candidates (The system automatically sends a job offer on behalf of the employer 102 to the job seeker 100 and notifies the employer 102 of such job offer in the step of instant job offer process 1200., Gu ¶97 and ¶110).
The Twyman, Foster, and Gu references are analogous in that both are directed towards/concerned with human resources/recruiting/hiring.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Gu’s method of providing automated offers in Foster and Twyman’s system to improve the system and method with reasonable expectation that this would result in a recruitment management system that is able to automate human resource processes.  
The motivation being that prior art automation methods of employment matching services can only be used to provide employers a list of matching job seeker candidates through matching basic information from job seekers and employers. The employers need to use the list to do further evaluation, such written tests and interviews to evaluate and finalize a candidate for a job offer.  Conventional on-line employment matching services, whether manual or with some automation methods, there exist problems of costive, inefficiency and cumbersome procedures (Gu ¶7-¶8).

As per claim 10, Twyman, Foster and Gu disclose as shown above with respect to claim 9.  Twyman further discloses a crawler and extractor (114) configured to cooperate with said input module (104) to receive said generated resumes, and further configured to read through each of said generated resumes to extract values corresponding to said bibliographic tags and said skill tags associated with resumes of each of said candidates; and a tagging module (116) configured to cooperate with said crawler and extractor (114) to store said extracted bibliographic details and said extracted skill details corresponding to each of said associated tags in said candidate repository (108a) (automatically convert .

As per claim 11, Twyman, Foster and Gu disclose as shown above with respect to claim 9.  Foster further teaches wherein said talent pool creation module (110) comprises: a test creation module (118) configured to cooperate with said repository (108) to create said assessment test for said candidate based on said pre-determined questionnaires and values corresponding to said skill tags associated with each of said candidate, and further configured to transmit said assessment test to said candidate based on said bibliographic tags associated with each of said candidate; an assessment scoring module (120) configured to cooperate with said test creation module (118) to receive said assessment test response corresponding to said assessment tests, and further configured to assess said assessment test response to generate a score for each of said candidates; and  a talent filtration module (122) configured to cooperate with said assessment scoring module (120) to filter said candidate based on said generated assessment scores (initial questionnaire associated with job descriptions, Foster ¶8; second questionnaire regarding additional information from candidate, ¶9; regarding potential employee’s skills, ¶58; analyzing responses, scores, ¶63).

As per claim 12, Twyman, Foster and Gu disclose as shown above with respect to claim 9.  Twyman further discloses a vacancy receiving module (124) configured to cooperate with said input module (104) to receive said set of desired tag values that includes said desired bibliographic tag value and said desired skill tag value corresponding to said vacant post; a multiple crawler and extractor (126) configured to cooperate with said vacancy receiving module (124) and said repository (108) to crawl multiple times through said candidate repository (108a) to map said set of desired tag values with said tag values of said filtered candidates stored in said candidate repository (108a) to generate said set of mapped candidates (The application uses an algorithmic data model that enables the objective comparison of skills and achievements across the entire talent management value chain, from recruiting  
Gu further teaches an assessment module (128) configured to cooperate with said multiple crawler and extractor (126) to generate said pre-offer letter corresponding to said set of mapped candidates (Using the above evaluation method to determine the job seeker's skill levels, fields that the skills belong to, and the skill level scores, then matching them against job's required skill fields, skill level scores to determine whether the job seeker's skill levels are matching to the job's required skill levels, in return, to determine whether to recommend the job seeker for the job.  Apparently, utilizing the method provided by the present invention, we can evaluate job seeker's skill levels based on job seeker's code snippets, complete matching job seeker and job, reduce evaluation procedures of face-to-face interview and written tests, fully automate matching job skill requirement and job seeker's skill levels, increase efficiency of evaluating job seeker's skill levels and reduce cost of the employment matching process, Gu ¶70-¶71; see also automated offer ¶97 and ¶110).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Gu’s method of automated matching in Foster and Twyman’s system to improve the system and method with reasonable expectation that this would result in a recruitment management system that is able to automate human resource processes.  
The motivation being that prior art automation methods of employment matching services can only be used to provide employers a list of matching job seeker candidates through matching basic information from job seekers and employers. The employers need to use the list to do further evaluation, such written tests and interviews to evaluate and finalize a candidate for a job offer.  Conventional on-line employment matching services, whether manual or with some automation methods, there exist problems of costive, inefficiency and cumbersome procedures (Gu ¶7-¶8).

As per claim 14, Twyman, Foster and Gu disclose as shown above with respect to claim 9.  Twyman further discloses wherein said bibliographic tags include name, address, email id, photograph, interests, preference, current location, unique identification number, and said skill tags include education details, prior- employment information, current employment details, years of experience, and qualification .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twyman (US PG Pub. 2010/0125475), Foster (US PG Pub. 2010/0161503), and Gu et al. (US PG Pub. 2014/0289142) further in view of Champaneria (US PG Pub. 2019/0019159).

As per claim 13, Twyman, Foster and Gu disclose as shown above with respect to claim 12.  The combination of Twyman, Foster, and Gu do not expressly disclose wherein on an event of rejection of said pre-offer letter by said candidate, said bibliographic details and said skill details associated with each of said candidate is deleted from said candidate repository (108a).
However Champaneria teaches wherein on an event of rejection of said pre-offer letter by said candidate, said bibliographic details and said skill details associated with each of said candidate is deleted from said candidate repository (108a) (when the response of the candidate is a rejection, the candidate may be excluded from receiving at least one category of offer for at least one period of time. This may constitute excluding the candidate from at least one of offers in a particular industry segment, offers having a specific job title, offers having a specific job description, offers having a specific salary, offers having a specific job location, or other offers, as may be desired, Champaneria ¶16) (Examiner interprets the exclusion as may be desired as the deleting of the candidate based upon a received rejection to the offer).
The Twyman, Foster, Gu and Champaneria references are analogous in that both are directed towards/concerned with human resources/recruiting/hiring.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Champaneria’s method of excluding candidates in Gu, Foster and Twyman’s system to improve the system and method with reasonable expectation that this would result in a recruitment management system that is able to automate human resource processes.  
The motivation being that there is a need for improvement as countless hours are typically spent by recruiters on both sourcing and qualifying candidates for job openings, meaning that this process can .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629